UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
CHARLENE LEE,

       Plaintiff,
                                            MEMORANDUM & ORDER
-against-                                   18-CV-15 (KAM)(LB)

HOME DEPOT,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

            Plaintiff Charlene Lee (“plaintiff”) filed this pro se

action on January 2, 2018, alleging that defendant Home Depot

(“defendant”) maintained a hostile work environment in violation

of the Americans with Disabilities Act (the “ADA”).       (See ECF

No. 1, Complaint.)    Magistrate Judge Bloom scheduled a

conference for April 4, 2018, for which plaintiff failed to

appear.   (See ECF No. 14, Order.)      Magistrate Judge Bloom

rescheduled the initial conference for May 3, 2018.       Plaintiff

appeared for that conference, and, in light of plaintiff’s

explanation for failing to appear at the original conference,

Magistrate Judge Bloom excused plaintiff’s failure to appear at

the April 4, 2018 conference.    (ECF No. 16, Order.)

            The parties proceeded to discovery, which was

scheduled to close on September 12, 2108. (Id.)       According to

defendant, plaintiff responded to defendant’s discovery requests

and appeared for her deposition.       (ECF No. 18, Defendant’s


                                   1
Motion for a Pre-Motion Conference, dated 7/30/18, at 1.)       On

July 30, 2018, defendant filed a letter with the court, which

defendant also sent to plaintiff, requesting a pre-motion

conference regarding defendant’s anticipated motion for summary

judgment.    (Id.)   By email dated the same day, and shared with

the court on September 27, 2018, plaintiff informed defendant’s

counsel that she “will not appear” in the action anymore and

acknowledged that failure to do so could lead “ultimately to the

case’s dismissal.”     (ECF No. 21, Defendant’s Letter to the

Court, Exhibit A.)     On September 13, 2018, after the official

close of discovery, defendant filed another letter with the

court requesting a pre-motion conference regarding defendant’s

anticipated motion for summary judgment.     (ECF No. 19,

Defendant’s Motion for a Pre-Motion Conference, dated 9/13/18.)

            On September 13, 2018, the court scheduled an in-

person pre-motion conference for September 27, 2018, for the

purpose of explaining the summary judgment process to the pro se

plaintiff.    (ECF order dated 9/13/2018.)   Plaintiff failed to

appear for the conference.     (ECF order dated 9/27/2018.)   At

that conference, defense counsel informed the court of the

above-referenced email from plaintiff in which she indicated her

intention not to appear further in this action.     (Id.)   The

court scheduled a telephonic pre-motion conference for October

5, 2018.    In the minute entry summarizing the September 27, 2018

                                   2
conference and scheduling the October 5, 2018 conference, the

court noted plaintiff’s failure to appear and warned plaintiff,

in bolded type, that failure to appear for the telephonic

conference may result in dismissal pursuant to Federal Rule of

Civil Procedure 41 (“Rule 41”) for failure to prosecute and

failure to comply with court orders.      (Id.)   The court further

advised that, “[i]f plaintiff intends to abandon this action,

she should file a letter with the court indicating as much.”

(Id.)   Counsel for defendant mailed a copy of minute entry to

plaintiff.   (ECF No. 22, Certificate of Service.)

           Counsel for defendant also emailed plaintiff a copy of

the September 27, 2018 minute entry and reiterated its contents

to plaintiff in the body of his email.      (ECF No. 21, Defendant’s

Letter to the Court, Exhibit B.)       Plaintiff responded to defense

counsel’s email, stating, inter alia, “A missed court date will

cause the case to be dismissed.     That is my understanding.    If I

miss a court date, my case will be dismissed.”       (Id.)

           Plaintiff failed to appear for the telephonic

conference on October 5, 2018.     (ECF order dated 10/5/18.)

Defense counsel represented to the court that he made multiple

attempts to reach plaintiff by telephone, but she did not

answer.   (Id.)   The court also attempted to call plaintiff

multiple times, and the call was picked up once but then

subsequently dropped.    (Id.)   The court rescheduled the

                                   3
conference for later in the day, and plaintiff again failed to

make herself available for the telephonic conference, despite

multiple calls from defense counsel and the court.     (Id.)   In

the minute entry summarizing the hearing, the court ordered

plaintiff, in all capital letters, to file a letter with the

court by October 22, 2018 if she intended to pursue this action,

and that failure to do so would result in dismissal consistent

with Rule 41.    (Id.)   Plaintiff failed to file a letter, or

otherwise communicate, with the court by October 22, 2018.

          The Second Circuit has identified five factors for the

court to assess when determining whether dismissal is proper:

whether “(1) the duration of plaintiff’s failure to prosecute

caused a delay of significant duration; (2) plaintiff was given

notice that further delay would result in dismissal;

(3) defendant was likely to be prejudiced by further delay; (4)

the need to alleviate court calendar congestion was carefully

balanced against plaintiff’s right to an opportunity for a day

in court; and (5) [the court] adequately assessed the efficacy

of lesser actions.”      United States ex rel. Drake v. Norden Sys.,

Inc., 375 F.3d 248, 254 (2d Cir. 2004).     No single factor is

dispositive.    Id.   Considering these factors, and especially in

light of plaintiff’s continued flouting of the court’s orders

and her statements to counsel, noted above, regarding her



                                    4
intentions not to appear further in this action, the court finds

that dismissal of this action is proper.

          For the foregoing reasons, the court dismisses this

action in its entirety pursuant to Rule 41 for failure to

prosecute and to comply with the court’s orders.   The court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

from this order would not be taken in good faith and therefore

in forma pauperis status is denied for the purpose of an appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).   The

Clerk of Court is respectfully directed to enter judgment in

favor of defendant, close this case, serve pro se plaintiff with

a copy of this Memorandum and Order and the judgment, and note

service on the docket.

SO ORDERED.


                              ________/s/_________________
                              KIYO A. MATSUMOTO
                              United States District Judge
                              Eastern District of New York

Dated: November 2, 2018
       Brooklyn, New York




                                5
